Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00550-CV

                               CITY OF PREMONT, Texas,
                                       Appellant

                                              v.

                      Jose Richard GONZALEZ and Elda E. Gonzalez,
                                       Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 20-09-60606-CV
                       Honorable Richard C. Terrell, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ,

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED and this appeal is DISMISSED AS MOOT.

       SIGNED March 3, 2021.


                                               _________________________________
                                               Irene Rios, Justice